Citation Nr: 0613556	
Decision Date: 05/10/06    Archive Date: 05/17/06	

DOCKET NO.  03-21 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, excluding post-traumatic stress disorder (PTSD).   

2.  Entitlement to service connection for right Achilles 
tendonitis.   

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a respiratory 
disorder, claimed as asthma and/or bronchitis.   

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for lumbar and cervical 
spine disorders.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that denied the benefits sought on appeal.  The 
veteran, who had active service from October 1969 to July 
1971, appealed those decisions to the BVA, and the case was 
referred to the Board for appellate review.  

Supplemental Statements of the Case dated in July and August 
2003 addressed issues of entitlement to service connection 
for additional disorders beyond those set forth on the title 
page of this decision.  However, in a VA Form 9 (appeal to 
Board of Veterans' Appeals) dated in June 2003 and August 
2003, as well as in hearing testimony presented to the RO in 
November 2003, the veteran limited his appeal to those issues 
set forth on the title page of this decision.  

The veteran has filed a separate claim for service connection 
for post-traumatic stress disorder that has not been 
adjudicated by the RO.  Therefore, the Board has 
characterized the issue on appeal as entitlement to service 
connection for a psychiatric disorder, excluding PTSD.  

The veteran's petition to reopen his claim of service 
connection for recurrent bronchitis, also claimed as asthma, 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC, to ensure compliance with 
applicable law.  VA will notify the veteran if further action 
is required on his part.
FINDINGS OF FACT

1.  The veteran is not shown to have a psychiatric disorder 
that is causally or etiologically related to service.  

2.  The veteran is not currently shown to have right Achilles 
tendonitis, and any right Achilles tendonitis that may be 
present is not shown to be causally or etiologically related 
to service.  

3.  An unappealed July 1982 rating decision denied service 
connection for lumbar and cervical spine disorders.  

4.  The evidence associated with the claims file subsequent 
to the July 1982 rating decision relates to an unestablished 
fact necessary to substantiate the claim.  

5.  The veteran is not shown to have a lumbar or cervical 
spine disorder that is causally or etiologically related to 
service.  


CONCLUSIONS OF LAW

1.  A psychiatric disorder, excluding PTSD, was not incurred 
in or aggravated by active service, nor may a psychosis be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2005).  

2.  Right Achilles tendonitis was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2005).  

3.  The July 1982 rating decision, which denied service 
connection for lumbar and cervical spine disorder, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).  

4.  The evidence received subsequent to the RO's July 1982 
rating decision is new and material, and the claim for 
service connection for lumbar and cervical spine disorders is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005)  

5.  Lumbar and cervical spine disorders were not incurred in 
or aggravated by active service, nor may arthritis be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  The notification obligation in 
this case was accomplished by way of a letters from the RO to 
the veteran dated in May 2001 and May 2002.  While this 
notice does not provide any information concerning the 
evaluation or the effective date that could be assigned 
should service connection be granted, Dingess v. Nicholson, 
No. 01-1917 (U.S. Vet App. Mar 3, 2006), since this decision 
affirms the RO's denial of service connection, the veteran is 
not prejudiced by the failure to provide him/her that further 
information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case and the Supplemental Statements of the Case, and 
been informed of the evidence considered in the case, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the claims.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
claims.  Therefore, the Board finds that duty to notify and 
duty to assist have been satisfied and will proceed to the 
merits of the veteran's claims.  

The veteran essentially contends that the disorders he is 
seeking to establish as service-connected disabilities are 
related to service.  More specifically, with respect to the 
right Achilles tendonitis and asthma, it is contended that 
both disorders were treated during service and that he has 
continued to experience symptomatology associated with both 
disorders.  As for the claim for service connection for 
lumbar and cervical spine disorders, the veteran contends 
that he was involved in two motor vehicle accidents during 
service and that his currently diagnosed disorders are 
related to those injuries.  

In general, service connection will be granted for a 
disability resulting from an injury or disease incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for certain 
chronic diseases, such as arthritis or a psychosis, when the 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, a preexisting injury 
or disease will be considered to have been aggravated by 
active service where there is an increase in disability 
during service unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

That an injury occurred in service is not enough.  There must 
be a chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, to prove service connection, the 
record must contain:  (1) Medical evidence of a current 
disability, (2) medical evidence or in certain circumstances, 
lay testimony, of an inservice incurrence or aggravation of 
an injury or disease, and (3) medical evidence of a nexus or 
a relationship between a current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

A rating decision dated in October 1981 denied service 
connection for lumbar and cervical spine disorders.  The 
veteran expressed disagreement with the decision and 
initiated an appeal but did not complete his appeal by filing 
a Substantive Appeal, and therefore the decision is now 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with the evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened and the VA may then proceed to the merits of the 
claim on the basis of all the evidence of record.  



Service Connection for a Psychiatric Disorder, Excluding PTSD

The veteran's service medical records contain no evidence of 
complaints, treatment or a diagnosis of any psychiatric 
disorder.  The veteran's service medical records show that in 
February 1970, when the veteran was having complications of 
asthma, he was noted to be anxious and tense and was 
prescribed medication, but the veteran's service medical 
records do not show that he was ever diagnosed as having a 
psychiatric disorder.  Noteworthy is the fact that a physical 
examination performed in June 1971 in connection with the 
veteran's separation from service indicated that the 
psychiatric clinical evaluation was normal and no psychiatric 
diagnosis was recorded in the summary of defects and 
diagnoses.  

Medical records dated following separation from service 
clearly demonstrate that the veteran has been diagnosed as 
having various psychiatric disorders.  However, none of the 
psychiatric disorders were diagnosed for many years following 
the veteran's separation from service.  However, there is no 
medical evidence that suggests that any of the psychiatric 
diagnoses first diagnosed following separation from service 
have any relationship to the veteran's period of active 
service.  

Therefore, the Board finds that in the absence of any 
indication of a psychiatric disorder during service; the fact 
that no psychiatric disorder was demonstrated for many years 
following the veteran's separation from service, and that no 
competent medical examiner has opined that the veteran has a 
mental disorder that is related to service, the preponderance 
of the evidence is against the veteran's claim.  The 
evidentiary gap in this case between active service and the 
earliest diagnosis of a psychiatric disorder essentially 
constitutes negative evidence that tends to disprove the 
veteran's claim that he had a psychiatric disorder during 
service that resulted in a chronic disability or persistent 
symptoms.  See Forshey v. West, 12 Vet. App. 71, 74 (1998); 
aff'd sub. nom, Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  Therefore, the Board 
concludes that service connection for a psychiatric disorder 
is not warranted.  


The veteran was advised of the need to submit medical 
evidence demonstrating a nexus or relationship between a 
current psychiatric disorder in service by way of the May 
2001 and May 2002 letters from the RO to him, but he failed 
to do so.  A claimant has a responsibility to present and 
support a claim for benefits under laws administered by the 
VA, 38 U.S.C.A. § 5107(a), and the veteran was clearly 
advised of the need to submit medical evidence of a 
relationship between a current disability and service.  While 
the veteran may clearly be of the opinion that his current 
psychiatric disorder is related to service, as a lay person, 
the veteran is not competent to offer an opinion that 
requires specialized training, such as the etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Accordingly, the Board concludes that service 
connection for a psychiatric disorder, excluding PTSD, is not 
established in the absence of competent medical evidence 
demonstrating a relationship between a current psychiatric 
disorder and service.  


Right Achilles Tendonitis

The veteran's service medical records show that he was seen 
for complaints associated with right Achilles tendon that was 
diagnosed as right Achilles tendonitis.  Treatment included 
providing the veteran with a physical profile limiting his 
duty in April 1970.  The veteran was seen for ultrasound 
treatment in April and May 1970, but his physical therapy was 
discontinued in early May when he did not return.  The 
veteran's service medical records contain no further 
reference to the veteran's right Achilles tendonitis and the 
physical examination performed in June 1971 in connection 
with the veteran's separation from service shows a clinical 
evaluation of the lower extremities was normal and no 
pertinent defects or diagnoses were noted.  

The service medical records appear to demonstrate that the 
veteran's right Achilles tendonitis manifested during service 
was acute and transitory in nature and resolved following 
appropriate treatment.  This is supported not only by the 
lack of additional complaints and treatment referable to the 
veteran's right Achilles tendon after May 1970 until the 
veteran's separation from service in July 1971, but also by 
the lack of any pertinent complaints referable to the right 
Achilles tendon for over a decade following the veteran's 
separation from service.  The earliest reference to any 
complaints associated with the right Achilles tendon appears 
to be contained in an April 1982 outpatient treatment record, 
but that record makes no reference to a history of complaints 
since service, thus indicating the lack of a chronic 
disorder.  See McManaway v. West, 13 Vet. App. 60, 66 (1999) 
(Chronicity is not demonstrated when the sole evidentiary 
basis for the asserted continuous symptomatology was the 
sworn testimony of the claimant and when "no" medical 
evidence indicated continuous symptomatology.).  

While there is a VA outpatient treatment record dated in June 
1982 which shows the veteran reported complaints of right 
foot pain, no diagnosis pertaining to the right foot or the 
right Achilles tendon was recorded.  Beyond those records 
specifically referable to the right lower extremity, the 
record suggests the earliest mention of the veteran's ankle 
or feet is a March 1998 private medical record which 
contained a diagnosis of plantar fasciitis and noted that the 
veteran's complaints were greater on the left rather than the 
right for that bilateral disorder.  In any event, there is no 
medical evidence of record which offers any opinion that the 
veteran currently has any right foot or ankle disorder that 
is causally or etiologically related to the right Achilles 
tendonitis treated during service.  

Therefore, the Board finds that in the absence of any 
indication of a chronic right Achilles tendon disorder during 
service and the fact that no pertinent complaints were 
demonstrated for many years following the veteran's 
separation from service,  the preponderance of the evidence 
is against the veteran's claim.  The evidentiary gap in this 
case between service and the earliest symptomatology 
associated with the right lower extremity essentially 
constitutes negative evidence that tends to disprove the 
veteran's claim that the right Achilles tendonitis manifested 
in service resulted in a chronic disability or persistent 
symptoms.  See Forshey v. West, 12 Vet. App. 71, 74 (1998); 
aff'd sub. nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  


The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between a current right tendon 
disorder and service by way of the May 2001 and May 2002 
letters from the RO to him, but he failed to do so.  A 
claimant has the responsibility to present and support a 
claim for benefits under laws administered by the VA, 
38 U.S.C.A. § 5107(a), and the veteran was clearly advised of 
the need to submit medical evidence of a relationship between 
a current disability and service.  

While the veteran may be of the opinion that he has a current 
right Achilles tendon disorder that is related to service, as 
a lay person, the veteran is not competent to offer an 
opinion that requires specialized training, such as the 
diagnosis or etiology of a medical disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, the 
Board concludes that service connection for right Achilles 
tendonitis is not established in the absence of competent 
medical evidence demonstrating a relationship between a 
current disorder and service.  


Lumbar and Cervical Spine Disorders

Reopening of the Claim

The October 1981 and July 1982 rating decisions which 
previously considered and denied the veteran's claim for 
lumbar and cervical spine disorders did so on the basis that 
there was no evidence of such a disorder related to service.  
The evidence associated with the claims file subsequent to 
those rating decisions consists of later dated private and VA 
medical records, as well as statements and hearing testimony 
from the veteran.  

The January 2004 statement from Harry A. Danielson, M.D., 
relates that based on a history of the veteran, the 
reliability of that history, and the absence of other trauma, 
it was Dr. Danielson's opinion that the veteran's cervical 
and lumbar pathology was causally related to his jeep 
accident in the military when, according to the veteran,  his 
jeep flipped in 1970.  Presumed credible, this opinion raises 
a reasonable possibility of substantiating the veteran's 
claim, and the Board therefore finds that new and material 
evidence to reopen the previously denied claim has been 
submitted.  The veteran's claim will be reviewed based on all 
of the evidence of record.  

The Merits of the Claim

The veteran's service medical records contain one entry dated 
in December 1969 indicating that the veteran was seen for 
complaints of low back pain.  The veteran's service medical 
records do not demonstrate or document that the veteran was 
involved in any injuries or motor vehicle accidents during 
service, and the physical examination performed in June 1971 
in connection with the veteran's separation from service 
indicates that the veteran's spine was normal on clinical 
evaluation.  No pertinent defects or diagnoses were recorded 
following that examination.  

The veteran has also stated in the current attempt to obtain 
service connection that while serving on active military duty 
in Korea as a military policeman, he was shot in the shoulder 
and the bullet lodged in his back.  He has also stated that 
he was involved in an automobile accident, while on active 
duty but stationed at the Presidio in California.  

Given the complete absence of any mention in the veteran's 
service medical records of these three presumably serious 
incidents, the Board finds that the veteran is untruthful in 
his account.  As such, the veteran's service medical records 
do not substantiate the underlying premise of Dr. Danielson's 
opinion that the veteran was involved in a jeep accident 
during service that resulted in his current cervical and 
lumbar pathology.  Thus, the probative value of the opinion 
from Dr. Danielson is completely undermined by the lack of 
any injury during service, and indeed, Dr. Danielson 
indicated that his opinion was based on the reliability of 
the history provided by the veteran.  The Board finds the 
appellant's account to be wholly untruthful.  Duran v. Brown, 
7 Vet. App. 216, 220 (1994); see Samuels v. West, 11 Vet. 
App. 433, 436 (1998) (Where the veteran sought service 
connection for post-traumatic stress disorder, based upon 
multiple stressors occurring during "combat" in Vietnam, and 
the record clearly showed he had never served in Vietnam, no 
presumption of credibility attached to his statements of his 
in-service claimed stressors); see also Godfrey v. Brown, 7 
Vet. App. 398, 407 (1995) (Where the report of the Social 
Security Administration [SSA] reflected that its findings 
were based on the veteran's disability encompassing "twenty-
year history of back problems," as evidenced by "medical 
evidence" and the medical evidence as evidenced in the SSA 
file shows no such history, the SSA statement cannot be 
presumed to be credible when on its face it conflicts with 
the lack of substantiation for it in the very medical 
evidence on which it is expressly premised).
 
Other medical evidence of record also tends to weigh against 
the veteran's claim.  An October 1981 statement from Robert 
A. Grobenstein, D.C., indicates that the veteran reported 
that in February 1970 he had injured his back while playing 
football and that he received treatment following that 
injury.  However, no injury to the veteran's back in February 
1970 or at any other time is documented or demonstrated by 
the veteran's service medical records.  Dr. Grobenstein also 
recorded that the veteran had sustained an on-the-job injury 
on or about 1974 and that on or about March 1981 he had 
injured his low back in a lifting-type injury.  Following 
Dr. Grobenstein's examination, the diagnoses were lower 
cervical resulting in bilateral brachial radiculitis and 
lower lumbar intervertebral disc strain resulting in 
bilateral sciatica.  

There is also a private medical record dated in January 1995 
which indicates that the veteran had experienced low back 
pain since 1986 when he was involved in a motor vehicle 
accident.  While that record, as well as other treatment 
records contain a history reported by the veteran of an 
injury during service, the veteran's service medical records 
do not substantiate that history reported by the veteran to 
various health care practitioners.  

Since the January 2004 opinion from Dr. Danielson appears to 
be the only medical opinion which suggests a relationship 
between a currently diagnosed lumbar and cervical spine 
disorder and service, an opinion which is inconsistent with 
the contemporaneous service medical records, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for lumbar and 
cervical spine disorders.  Morton v. Principi, 3 Vet. App. 
508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 
(1992).  (Observing that evidence of the appellant's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).  

Under these circumstances, for the Board to conclude that the 
veteran's lumbar and cervical spine disorders had their 
origin during service would be speculation, and the law 
provides that service connection may not be based on resort 
to speculation or remote possibility.  38 C.F.R. § 3.102; 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

In the absence of competent and probative medical evidence 
that the veteran's present lumbar and cervical spine 
disorders are related to an incident of service, a grant of 
service connection is clearly not supportable.  While the 
veteran is clearly of the opinion that his current lumbar and 
cervical spine disorders are related to service, as a lay 
person, the veteran is not competent to offer an opinion that 
requires specialized training, such as the etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Accordingly, the Board concludes that service 
connection for lumbar and cervical spine disorders is not 
established in the absence of competent medical evidence 
demonstrating a relationship between current lumbar and 
cervical disorders in service, the opinion of Dr. Danielson 
notwithstanding.  


ORDER

Service connection for a psychiatric disorder, excluding 
PTSD, is denied.  

Service connection for right Achilles tendonitis is denied.

New and material evidence having been submitted, the claim 
for service connection for lumbar and cervical spine 
disorders is reopened, and to this extent, the appeal is 
granted.  

Service connection for lumbar and cervical spine disorders is 
denied.  



REMAND

The veteran also seeks to reopen a claim of service 
connection for asthma and bronchitis, last denied by rating 
decision dated in July 1982 and not appealed.
In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), it was held that when a claimant seeks to reopen a 
previously denied claim, VA must examine the bases for the 
denial in the prior decision and advise the claimant what 
evidence would be necessary to substantiate the element or 
elements require to establish service connection that were 
found insufficient in the previous denial.  

Because the veteran has not been apprised in accordance with 
Kent, his petition to reopen the claim of service connection 
for asthma and bronchitis is REMANDED  to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for the 
following development:

1.  After a review of the last final 
denial of the claim of service connection 
for a respiratory disorder, the RO/AMC 
will advise the veteran in accordance 
with the decision in Kent and in 
accordance with other directives from the 
Veteran's Benefits Administration.

2.  The RO should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.  Following such 
development, the RO should review and 
readjudicate the claims.  See 38 C.F.R. § 
4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.).  If any such 
action does not resolve the claims, the 
RO shall issue the appellant a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


